                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                CIVIL ACTION NO.: 5:19-cv-00531-FL

 DONALD DANIELS,                                  )
                                                  )
                 Plaintiff,                       )
                                                      ORDER GRANTING THE PARTIES’
                                                  )
                                                      JOINT MOTION TO AMEND THE
 vs.                                              )
                                                      CASE MANAGEMENT ORDER TO
                                                  )
                                                      EXTEND DISCOVERY DEADLINES
 HYSTER-YALE GROUP, INC.,                         )
                                                  )
                 Defendant.                       )

       THIS MATTER having come before this Court on Defendant Hyster-Yale Group, Inc.

and Plaintiff Donald Daniels’ Joint Motion to Amend the Case Management Order to Extend

Discovery Deadlines pursuant to Rule 6(b) of the Federal Rules of Civil Procedure; and

       It appearing to this Court that the affected deadlines have not yet expired; that good cause

exists for the granting of this Motion; and that said Motion should be allowed;

       IT IS NOW THEREFORE ORDERED that the parties’ Joint Motion to Amend the

Case Management Order to Extend Discovery Deadlines is GRANTED; and that the Court’s

December 2, 2019 Case Management Order is hereby amended as follows:

       a.       The deadline to complete discovery is extended 120 days, to and including,

                July 6, 2020.

       b.       The deadline to serve supplemental disclosures under Fed. R. Civ. P. 26(e) is reset

                to 40 days prior to the completion of the amended deadline to complete discovery,

                to and including, May 27, 2020.

       c.       The deadline to complete mediation is extended 120 days, to and including,

                July 6, 2020.




            Case 5:19-cv-00531-FL Document 40-1 Filed 03/04/20 Page 1 of 2
         d.       The deadline to file dispositive motions is extended 120 days, to and

                  including, 2020.

         IT IS SO ORDERED.

         This the _____ day of March, 2020.


                                              UNITED STATES DISTRICT COURT JUDGE


4826-4193-5286, v. 3




                                                2

              Case 5:19-cv-00531-FL Document 40-1 Filed 03/04/20 Page 2 of 2
